UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 14-7897


UNITED STATES OF AMERICA,

                 Plaintiff - Appellee,

          v.

JAMERSON DEVOIR TILLMAN,

                 Defendant - Appellant.



                              No. 14-7902


UNITED STATES OF AMERICA,

                 Plaintiff - Appellee,

          v.

JAMES TILLMAN,

                 Defendant - Appellant.




Appeals from the United States District Court for the District
of Maryland, at Greenbelt. Deborah K. Chasanow, Senior District
Judge.   (8:00-cr-00137-DKC-1; 8:14-cv-03314-DKC; 8:00-cr-00137-
DKC-2; 8:14-cv-03315-DKC)


Submitted:   April 16, 2015                 Decided:   April 21, 2015
Before AGEE and KEENAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Jamerson Devoir Tillman and James Tillman, Appellants Pro Se.
Michael Thomas Packard, Assistant United States Attorney,
Greenbelt, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

       Jamerson Devoir Tillman and James Tillman seek to appeal

from   the       district       court’s      orders          dismissing      their        28   U.S.C.

§ 2255      (2012)       motions       as    successive.              The        orders    are     not

appealable         unless        a     circuit         justice        or     judge        issues     a

certificate of appealability.                      28 U.S.C. § 2253(c)(1)(B) (2012).

A   certificate           of     appealability           will        not    issue        absent    “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2012).                         When the district court denies

relief      on    the    merits,       a    prisoner         satisfies       this    standard      by

demonstrating           that     reasonable            jurists       would       find     that     the

district         court’s       assessment      of       the    constitutional             claims    is

debatable        or     wrong.         Slack   v.       McDaniel,          529 U.S. 473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling      is    debatable,         and    that       the    motion       states    a    debatable

claim of the denial of a constitutional right.                                   Slack, 529 U.S.

at 484-85.

       We    have       independently        reviewed          the    records       and    conclude

that     the      Tillmans           have    not       made     the        requisite       showing.

Accordingly, we deny certificates of appealability and dismiss

the appeals.            We dispense with oral argument because the facts



                                                   3
and legal contentions are adequately presented in the materials

before   this   court   and   argument   would   not   aid   the   decisional

process.

                                                                    DISMISSED




                                     4